
	

115 HR 4247 RH: Restoring Financial Market Freedom Act of 2017
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 886
		115th CONGRESS2d Session
		H. R. 4247
		[Report No. 115–1119]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2017
			Mr. Budd introduced the following bill; which was referred to the Committee on Financial Services
		
		
			January 2, 2019
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To repeal title VIII of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
	
	
 1.Short titleThis Act may be cited as the Restoring Financial Market Freedom Act of 2017. 2.Repeal of title VIII (a)RepealTitle VIII of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5461 et seq.) is repealed, and provisions of law amended by such title are restored and revived as if such title had never been enacted.
 (b)Clerical amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the items relating to title VIII.
			
	
		January 2, 2019
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
